The appellant was convicted in the District Court of Wilbarger County on a change of venue from *Page 210 
Foard County of the offense of murder and his punishment assessed at thirty years in the penitentiary.
The theory of the state, briefly stated, is as follows:
One W. A. Smith and the deceased, Harry Grady, had been picking cotton for the appellant and on the day of the killing appellant paid them off. After they were paid off, Jess Davis, Owen Davis and the appellant, at the muzzle of a shotgun, forced the said Smith and the deceased into the house where they were living and robbed Smith and the deceased of their money. After they had robbed them of their money, Jess Davis, a brother of the appellant, killed deceased by shooting him with the shotgun, and the witness Smith escaped.
The theory of the appellant was that the fight started over a game of cards; that the deceased reached for his hip and said "I will kill the sons of bitches," whereupon the said Jess Davis shot the deceased, claiming that he shot him in self-defense, the appellant being present at the time of the killing.
Appellant claims in his bill of exceptions No. 2 that the court erred in not allowing him to introduce a certified copy of the judgment and sentence of the trial court of Ford County, Kansas, showing that deceased had been convicted and sentenced for the offense of robbery. We are unable to agree with the contention of the appellant. The record discloses that the judgment offered in evidence was only certified to by the clerk of the District Court of Ford County, Kansas. This does not comply with the Act of Congress known as the "full faith and credit Act." It must be proven up as required by this law before it would be admissible. Walker v. State, 141 S.W. 243. Rev. Stats. U.S., Secs. 1519 and 1520. (U.S. Comp. St. 1913, pp. 647 and 648.)
Appellant's bills of exceptions Nos. 3, 4, 5 and 6 show no error as presented.
We have examined the facts very carefully and find the same amply sufficient to support the verdict of the jury. The verdict is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.